Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to preclude the respondent Honorable Roger N. Rosengarten from retrying the petitioners in a criminal action entitled People v Anthony Thomas and Thomas Boone, pending in the Supreme Court, Queens County, under Indictment No. 951/01.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
*586The petitioners failed to join and serve a necessary party, the District Attorney of Queens County (see CPLR 7804 [i]). Feuerstein, J.P., Smith, H. Miller and Townes, JJ., concur.